                 Case 19-12606-KBO              Doc 66       Filed 12/12/19        Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
         CELADON GROUP, INC., et al., 1                        : Case No. 19-12606 (KBO)
                                                               :
         Debtors.                                              : (Jointly Administered)
---------------------------------------------------------------x


       NOTICE OF AGENDA FOR MATTERS SCHEDULED FOR HEARING ON
       DECEMBER 16, 2019 AT 11:30 A.M. (ET) - 5TH FLOOR, COURTROOM #52 3


MATTERS GOING FORWARD:

1.      Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors
        to Obtain Senior Secured Superpriority Postpetition Financing; (II) Granting (A) Liens
        and Superpriority Administrative Expense Claims and (B) Adequate Protection to Certain
        Prepetition Lenders; (III) Authorizing Use of Cash Collateral, (IV) Modifying the
        Automatic Stay; (V) Scheduling a Final Hearing, and (VI) Granting Related Relief [D.I.
        11; Filed 12/9/19].

        Response Deadline: N/A



1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Celadon Group, Inc. (1050); A R Management Services, Inc. (3604); Bee Line, Inc.
(5403); Celadon Canadian Holdings, Limited (2539); Celadon E-Commerce, Inc. (2711); Celadon International
Corporation (5246); Celadon Logistics Services, Inc. (0834); Celadon Mexicana, S.A. de C.V. (6NL7); Celadon
Realty, LLC (2559); Celadon Trucking Services, Inc. (6138); Distribution, Inc. (0488); Eagle Logistics Services Inc.
(7667); Hyndman Transport Limited (3249); Jaguar Logistics, S.A. de C.V. (66D1); Leasing Servicios, S.A. de C.V.
(9MUA); Osborn Transportation, Inc. (7467); Quality Companies LLC (4073); Quality Equipment Leasing, LLC
(2403); Quality Insurance LLC (7248); Servicios Corporativos Jaguar, S.C. (78CA); Servicios de Transportación
Jaguar, S.A. de C.V. (5R68); Stinger Logistics, Inc. (3860); Strategic Leasing, Inc. (7534); Taylor Express, Inc.
(9779); Transportation Insurance Services Risk Retention Group, Inc. (7197); Vorbas, LLC (8936). The corporate
headquarters and the mailing address for the Debtors listed above is 9503 East 33rd Street, One Celadon Drive,
Indianapolis, IN 46235.
2
        Copies of all petitions, motions and pleadings identified herein may be obtained through the website of the
Debtors’ claims agent at http://www.kccllc.net/celadon.
3
         Any party participating telephonically must make arrangements through CourtCall by telephone (866-582-
6878) or facsimile (866-533-2946).



EAST\170925743.2
               Case 19-12606-KBO        Doc 66     Filed 12/12/19   Page 2 of 3



       Related Documents:

       A.      Certification of Counsel Regarding Interim Order Pursuant to 11 U.S.C. §§ 105,
               361, 362, 363, 364, 503, and 507 (I) Authorizing the Debtors to Obtain Senior
               Secured Superpriority Postpetition Financing; (II) Granting (A) Liens and
               Superpriority Administrative Expense Claims and (B) Adequate Protection to
               Certain Prepetition Lenders; (III) Authorizing Use of Cash Collateral; (IV)
               Modifying the Automatic Stay; (V) Scheduling a Final Hearing; and (VI)
               Granting Related Relief [D.I. 59; Filed 12/10/19].

       B.      Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, and 507 (I)
               Authorizing the Debtors to Obtain Senior Secured Superpriority Postpetition
               Financing; (II) Granting (A) Liens and Superpriority Administrative Expense
               Claims and (B) Adequate Protection to Certain Prepetition Lenders; (III)
               Authorizing Use of Cash Collateral; (IV) Modifying the Automatic Stay; (V)
               Scheduling a Final Hearing; and (VI) Granting Related Relief [D.I. 62; Filed
               12/10/19].

       C.      Notice of Material DIP Amendment and Updated Approved Budget Pursuant to
               the Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, and 507
               (I) Authorizing the Debtors to Obtain Senior Secured Superpriority Postpetition
               Financing; (II) Granting (A) Liens and Superpriority Administrative Expense
               Claims and (B) Adequate Protection to Certain Prepetition Lenders; (III)
               Authorizing Use of Cash Collateral; (IV) Modifying the Automatic Stay; (V)
               Scheduling a Final Hearing; and (VI) Granting Related Relief [TBD].

       Responses Received:

       A.      Limited Objection and Reservation of Rights of Bank of America, N.A. to the
               Debtors’ Cash Management Motion [D.I. 30; Filed 12/9/19].

       B.      Limited Objection of TA Dispatch, LLC to the Motion of the Debtors for Entry of
               Interim and Final Orders (I) Authorizing the Debtors to Obtain Senior Secured
               Superpriority Postpetition Financing; (II) Granting (A) Liens and Superpriority
               Administrative Expense Claims and (B) Adequate Protection to Certain
               Prepetition Lenders; (III) Authorizing Use of Cash Collateral, (IV) Modifying the
               Automatic Stay; (V) Scheduling a Final Hearing, and (VI) Granting Related
               Relief [D.I. 45; Filed 12/10/19].

       Status: This matter will go forward.




                                               2
EAST\170925743.2
                Case 19-12606-KBO   Doc 66    Filed 12/12/19    Page 3 of 3



Dated: December 12, 2019        Respectfully submitted,
       Wilmington, Delaware
                                DLA PIPER LLP (US)

                                /s/ Stuart M. Brown
                                Stuart M. Brown (DE 4050)
                                Matthew S. Sarna (DE 6578)
                                1201 North Market Street, Suite 2100
                                Wilmington, Delaware 19801
                                Telephone: (302) 468-5700
                                Facsimile: (302) 394-2341
                                Email: stuart.brown@us.dlapiper.com
                                        matthew.sarna@us.dlapiper.com

                                -and-

                                Richard A. Chesley (admitted pro hac vice)
                                Jamila Justine Willis (admitted pro hac vice)
                                1251 Avenue of the Americas
                                New York, New York 10020
                                Telephone: (212) 335-4500
                                Facsimile: (212) 335-4501
                                Email: richard.chesley@us.dlapiper.com
                                       jamila.willis@us.dlapiper.com




                                Proposed Counsel to the Debtors




                                          3
 EAST\170925743.2
